DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of species I (represented by Figures 3-5) encompassing claims 1, 3-5, and 7-14 in the reply filed on 06/14/2021 is acknowledged. Examiner further recognize applicant’s addition of claims 21-24 as being drawn to elected species I. Claims 2, 6, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species II (represented by Figures 6-7), and there being no allowable generic or linking claim. Examiner also notes that applicant has chosen to cancel said nonelected claims 2, 5-6, and 18-20 in the amendments filed on 06/14/2021. Election was made without traverse in the reply filed on 06/14/2021. The requirement is therefore made FINAL.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the reference sign “250”, which is mentioned in paragraphs 0047-0050 of the description (it appears that reference character “150” in figure 7 of the drawings should be changed to “250” in order to resolve this issue). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22-24 are rejected under 35 U.S.C. 102(a)(1) and/ or 35 U.S.C. 102(a)(2) as being anticipated by Graves et al. (U.S PGPUB 2014/0031156A1 hereinafter referred to as “Graves”).

In regards to claim 22, Graves teach (Figures 1-4) a vehicle (vehicle that includes the internal combustion engine with the multi-speed drive 14, as described in the Abstract and in paragraphs 0001, 0004, and 0032) comprising: an internal combustion engine (internal combustion engine that includes the multi-speed drive 14, as described in the Abstract and in paragraphs 0001, 0004, and 0032); an accessory (alternator/ load 12); a system (multi-speed drive 14) having a first belt (second belt 28) and a second belt (first belt 22) that extending between a drive assembly (first drive sheave 16 and second drive sheave 18) rotatably connected to a crankshaft (crankshaft 10) of the internal combustion engine (internal combustion engine that includes the multi-speed drive 14) and a driven assembly (first driven sheave 20 and second driven sheave 26) rotatably connected to a driveshaft (input shaft 15) of the accessory (alternator/ load 12); the driven assembly (first driven sheave 20 and second driven sheave 26) being provided by a mechanism (first shaft extension member 30, second shaft extension member 31, engagement clutch 32, first transfer member 34 with the carrier 46, first overrunning clutch 36 with the first overrunning clutch wrap spring 58, bearings 56, bearing 70, base 72, second overrunning clutch 74 with rollers 76, and bearing 80; where the engagement clutch 32 includes the electromagnetic unit 35 with the electromagnetic coil housing 33, the engagement clutch wrap spring 37, the armature 38, the electromagnetic coil 39, the stationary friction surface 40, and the spring 54) comprising a shaft (first shaft extension member 30 and second shaft extension member 31) for supporting a first pulley (second driven sheave 26) and a second 

In regards to claim 23, Graves tach all intervening limitations as shown above. Graves further teach (Figures 1-4), the drive assembly (first drive sheave 16 and second drive sheave 18) comprising another shaft (portion of the crankshaft 10 that engages the first drive sheave 16 and the second drive sheave 18) supporting a third pulley (second drive sheave 18) and fourth pulley 

In regards to claim 24, Graves tach all intervening limitations as shown above. Graves further teach (Figures 1-4), the accessory (alternator/ load 12) comprises an alternator (paragraphs 0032 and 0061 disclose, the load 12 being an alternator); the mechanism (first shaft extension member 30, second shaft extension member 31, engagement clutch 32, first transfer member 34 with the carrier 46, first overrunning clutch 36 with the first overrunning clutch wrap spring 58, bearings 56, bearing 70, base 72, second overrunning clutch 74 with rollers 76, and bearing 80; where the engagement clutch 32 includes the electromagnetic unit 35 with the electromagnetic coil housing 33, the engagement clutch wrap spring 37, the armature 38, the electromagnetic coil 39, the stationary friction surface 40, and the spring 54) being rotatably connected to the driveshaft (input shaft 15) of the accessory (alternator/ load 12).

Allowable Subject Matter

Claims 1, 3-4, and 7-17, and 21 are allowable over prior art of record for the flowing reasons:
In regards to claim 1, the prior art of record, either individually or in combination, fail to teach or suggest, a vehicle having the particular structure recited within independent claim 1. More specifically, a vehicle comprising; a system having a first belt and a second belt that extends between a drive assembly connected to a crankshaft of an the spring is designed to bias the core towards a first position when the engine speed is above a threshold value so that only the second pulley is engaged with the shaft, while the activation of the coil displaces the core along the shaft to a second position when the engine speed is below said threshold value so that only the first pulley is engage with the shaft.
Graves et al. (U.S. PGPUB 2014/0031156A1), Serkh (U.S. PGPUB 2006/0154763A1), Heimark (U.S. Patent 5,909,075), and Amanuma et al. (U.S. PGPUB 2009/0291794A1), all disclose a vehicle having an internal combustion engine with a system that includes a first belt, a second belt, a drive assembly connected to a crankshaft, and a driven assembly connected to a driveshaft of an accessory; one of the drive or the driven assemblies having a mechanism with a shaft for supporting a first pulley (which enrages the first belt) and a second pulley (which engages the second belt); wherein, the first pulley selectively couples with the shaft via said mechanism in response to an engine speed being below a predetermined threshold value, while the second pulley selectively couples with the shaft via said mechanism in response to the engine speed being above the predetermined threshold value. However, none of the above note prior art disclosures, explicitly teach or render obvious, the mechanism further comprising a coil configured to be selectively activated in order to displace a core that is disposed within said coil to a second position, and a spring member configured to bias said core to 

Claims 3-4 and 21 depends from claim 1. Therefore, claims 3-4 and 21 also include the allowable subject matter in claim 1.

In regards to claim 7, the prior art of record, either individually or in combination, fail to disclose or render obvious, a mechanism having the precise structure recited within independent claim 7. More specifically, a mechanism comprising a core movably disposed within a coil and configured to axially translate about a shaft that supports a first pulley and a second pulley; a spring supported by the coil and configured to bias the core to a first position when the coil is deactivated in order to drivingly engage the first pulley with the shaft; and the coil configured to be selectively activated to axially displace the core on the shaft to a second position in order to drivingly engage the second pulley with the shaft. Graves et al. (U.S. PGPUB 2014/0031156A1) appears to be the closest related prior art to applicant’s claimed invention. Where Graves et al. teach (Figures 1-4) a mechanism (first shaft extension member 30, second shaft extension member 31, engagement clutch 32, first transfer member 34 with the carrier 46, first overrunning within the coil (electromagnetic coil 39), or the spring (spring 54) being supported by said coil (electromagnetic coil 39). On the contrary, the core in Graves et al. displaces externally of the coil, and the spring in the mechanism taught by Graves et al. is located spaced apart from the coil so that it’s prevented from contacting/ engaging the coil in any way. Furthermore, all other pertinent prior art identified by the examiner, also does not teach or suggest, a mechanism having the exact/ collective structural and functional design/ arrangement described within claim 7. Subsequently, claim 7 limitations appears to include allowable subject matter over cited prior art references; specially when said limitations are considered in light of applicant’s specification.

Claims 7-17 depends from claim 7. Therefore, claims 7-17 also include the allowable subject matter in claim 7.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654                                                /MICHAEL R MANSEN/                                                                            Supervisory Patent Examiner, Art Unit 3654